706 S.E.2d 476 (2011)
STATE of North Carolina
v.
John Lewis WRAY, Jr.
No. 382P10.
Supreme Court of North Carolina.
March 10, 2011.
Derrick Charles Mertz, Assistant Attorney General, for State of North Carolina.
Faith S. Bushnaq, for Wray, John Lewis, Jr.
Rick Shaffer, District Attorney, for State.

ORDER
Upon consideration of the petition filed by State of NC on the 7th of September 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 10th of March 2011."
Upon consideration of the petition filed on the 7th of September 2010 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 10th of March 2011."